DETAILED ACTION
Claims 5-20 are canceled.  A complete action on the merits of pending claims 1-4 and 21-28 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 1/29/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 claims the sensor with a retaining member and retention pocket which receive a cable.  Claim 25 claims that the sensor is integral within the return electrode pad and claim 26 claims that the sensor is integral within the smoke evacuation device.  In the originally filed claims these limitations depended on a claims where the sensor was not defined with the retention elements where a cable fits into.  In the specification, Fig. 7 shows the sensor integrally formed within the return pad.  As seen in Fig. 7 the sensor does not have a retention member or pocket where a cable fits in, rather it is fixed to the pad to detect current.  Similarly, the sensor is integrally formed in the smoke evacuation device in Fig. 8.  These embodiments are supported in pars. [0063]-[0065] of the originally filed specification.  Therefore, there is no support for an integrally formed sensor having a retaining member and retention pocket as stated in claims 25 and 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3, 4, 21-24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greff US 5620441 (Greff).
Regarding claims 1, 3, and 27, Greff teaches an RF current sensor (Fig. 1 sensing circuit 41) configured for remotely activating a smoke evacuation device in an electrosurgical system, the RF current sensor comprising: a sensor body comprising a cable interfacing sidewall and a retaining member, the cable interfacing sidewall and the retaining member defining a retention pocket configured to receive a cable that is configured to communicate RF current (Fig. 3 and col 4 lines 30-32 in coupler 43 a loop of the cables is inserted into the core 74 the pocket is where the loop is inserted and the different walls are the sidewall and retaining member); a sensor element configured for detecting RF current in the cable (Fig. 1 sensor/coupler 43); and a sensor cable in electrical communication with the sensor element (Fig. 1 cable 45), the sensor cable being configured to communicate one or more of an activation signal or a current signal derived from the detected RF current to the smoke evacuation device (col 4 lines 10-12), wherein the RF current sensor is configured to operate in at least two modes: a first mode and a second mode (col 2 lines 56-67 bipolar or unipolar modes) and wherein the RF current sensor operates in the first mode when the sensor element identifies a single RF current in the cable, the single RF current in the cable being communicated between a signal generator and an active electrode of a monopolar electrosurgical instrument or between a return electrode and the signal generator, and wherein one or more of the activation signal or the current signal are derived from the single RF current when the 
Regarding claims 4 and 28, Greff teaches wherein the RF current sensor operates in the second mode when the sensor element identifies two RF currents-a first RF current flowing in an opposite direction as a second RF current-in the cable; wherein the second mode causes the RF current sensor to detect the first RF current with respect to the second RF current; and wherein one or more of the activation signal or the current signal are derived from the first RF current when the RF current sensor operates in the second mode (col 4 lines 56-37 and col 6 lines 6-12 bipolar mode where both the current leading to the instrument and returning from the instrument are in cable 18).  Since it is a current sensor both currents would be sensed.  The claim does not say which current (into or out of the surgical instrument) is being sensed and dictates the smoke evacuation.
Regarding claim 21, Greff teaches further comprising an electrosurgical system (Fig. 1), the electrosurgical system comprising: a signal generator producing configured to produce RF current (Fig. 1 generator 12); a source cable electrically coupled to the signal generator and to an electrosurgical instrument, the source cable being configured to communicate the RF current from the signal generator to the electrosurgical instrument (Fig. 1 conductor 18), the source cable being configured to be received within the retention pocket of the sensor body (Fig. 1 and Fig. 3); and a smoke evacuation device (Fig. 1 smoke evacuator 30) comprising a vacuum hose (Fig. 1 tube 38), the vacuum hose being positioned proximate the electrosurgical instrument and configured to evacuate smoke generated by the electrosurgical instrument, wherein the 
Regarding claim 22, Greff teaches wherein the RF current sensor is removably coupled to the source cable (col 4 lines 30-32).
Regarding claim 23, Greff teaches wherein the electrosurgical instrument comprises a monopolar electrosurgical instrument, and wherein the electrosurgical system further comprises a return electrode (Fig. 1 23) and a return cable (Fig. 1 21), the return cable being configured to communicate RF current from the return electrode to the signal generator (Fig. 1 input 14).
Regarding claim 24, Greff teaches wherein the RF current sensor is configured to be removably coupled to the return cable (col 4 lines 30-32), and wherein the RF current sensor is configured to activate the smoke evacuation device after detecting RF current communicated through the return cable (col 4 lines 1-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greff in view of Guthrie et al US 561992 (Guthrie).
Regarding claim 2, Greff does not explicitly teach wherein the retaining member flexes away from the cable interfacing sidewall to admit the cable into the retention pocket.

It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have a retaining member move to fit a cable inside of the sensor.  It is a known technique in the art to use a clip to attach a sensor to a tubular member.  It would yield the predictable result of retaining the sensor on the cable.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Greff in view of Arts et al US 20060224150 (Arts).
Regarding claim 25, Greff teaches wherein the RF current sensor is configured to communicate a signal through the sensor cable electrically coupled to the return electrode and the smoke evacuation device (col 4 lines 1-12).
Greff does not explicitly teach wherein the RF current sensor is integrally formed within the return electrode, wherein the RF current sensor is configured to detect RF current communicated to the return electrode
	Arts, in an analogous device, teaches where the current sensors are inside of the return electrode to compare current values (Fig. 6 50a and 50b).
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to change the placement of the current sensor on the cables to integrally formed in the return pad.  Attaching current sensors onto a return pad is a known technique in the art for measuring current.  This would yield the predictable result of measuring current values and relaying them to control the system.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Greff in view of White et al US 20160317078 (White).
Regarding claim 26, Greff teaches the smoke evacuation device being configured to be electrically coupled to the return electrode by a first return cable (Fig. 1 45) and to the signal generator by a second return cable (Fig. 1 21), and wherein the RF current sensor is configured to detect RF current communicated from the first return cable to the second return cable (col 4 lines 1-12).
	Greff does not explicitly teach wherein the RF current sensor is integrally formed within the smoke evacuation device.
	White, in an analogous device, teaches storing values to make current calculations in an MCU.
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the current sensor on the cable to inside of the console as in White.  The changing of position would yield the predictable result of using current values to change the activation of the smoke evacuation in the surgical site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794